Citation Nr: 0726304	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-35 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected bilateral pes planus.  

2.  Entitlement to service connection for a claimed 
disability manifested by persistent low back pain.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO rating decision.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

In April 2006 the Board remanded the issue of an increased 
rating for the service-connected pes planus and the issue of 
service connection for low back disability to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
further development. 

The issue of service connection for a claimed low back 
disorder is being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected bilateral pes planus currently is 
shown to be productive of a disability picture that more 
nearly approximates one of severe impairment; pronounced 
changes are not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
the service-connected pes planus have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.42, 4.45, 4.71a 
including Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The Board notes that this appeal addresses the "downstream" 
issue of entitlement to an increased initial rating.  Prior 
to the July 2002 rating decision on appeal, the RO sent the 
veteran notice letters in November 2001 that addressed the 
elements and evidence required to establish service 
connection, but not the elements and evidence required to 
establish entitlement to an increased rating.  

In September 2006, after the rating decision on appeal, the 
RO sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the January 2007 Supplemental Statement of 
the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the November 2001 and September 
2006 letters together satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The November 2001 and September 2006 letters advised the 
veteran that VA is responsible for getting relevant records 
from any Federal Agency including medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

The September 2006 letter specifically advised the veteran, 
"Please provide us with any evidence or information you may 
have pertaining to your appeal."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the September 2003 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in September 2006.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The service medical records and VA medical records have been 
associated with the claims file.  Neither the veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The veteran was 
afforded a VA medical examination in December 2006.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding at this juncture.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  
 
The veteran asserts that his service-connected bilateral pes 
planus warrants a rating in excess of the current 10 percent 
disability rating.  

The veteran has been rated under 38 C.F.R. § 4.20 Diagnostic 
Code 5276.  Under Diagnostic Code 5276 a rating of 10 percent 
is granted for moderate unilateral or bilateral symptoms to 
include weight bearing line over or medial to the great toe, 
inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet.  

A 20 percent (unilateral) or 30 percent (bilateral) rating is 
granted for severe symptoms to include objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities.  

A 30 percent (unilateral) or 50 percent (bilateral) rating is 
granted for pronounced symptoms to include marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the Achilles 
tendon on manipulation not improved by orthopedic shoes or 
appliances.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The veteran had a VA medical examination in November 2003 
when he reported wearing inserts intermittently because they 
increased the pain sometimes.  He had daily pain in his 
arches and across the tops of his feet.  

The VA examiner stated that the arches had fallen and that he 
had calluses on the lateral aspect of his feet extending 
across the palmar surface.  He also noted scaling of his skin 
between his toes and worse between his third, fourth, and 
fifth toes, bilaterally.  

The veteran had a VA podiatry examination in December 2006.  
He did not wear orthotics or walk with crutches.  He did walk 
with the aid of a cane that was partially due to foot, knee 
and back pain.  He had constant pain in both feet and was 
unable to walk or stand for more than 10 minutes without 
pain.  

The VA examiner noted pain on dorsiflexion or plantar 
flexion.  He had normal subtalar motion, but the neutral 
position was in varus, which caused compensatory pronation on 
weight bearing.  The veteran's tendon Achilles was non 
tender, bilaterally.  There was bowing on weight bearing and 
also depression of the arch, bilaterally.  There was pain on 
palpation at the talar navicular joint.  

There was significant hallux abducto valgus (HAV) deformity, 
bilaterally, with large medial exostosis, which was painful 
to palpation.  There was pain at the insertion and along the 
course of the plantar fascia on weight bearing of both feet.  
The midtarsal joint motion was normal without pain.  

There was minimal evidence of abnormal weight bearing 
evidenced by a small amount of plantar keratosis, which was 
not painful to palpation.  There was evidence of 
metatarsalgia with pain on palpation of the 2nd and 3rd 
metatarsal heads, bilaterally.  The veteran had hammertoe 
deformity, bilaterally, which was flexible and involved toes 
2 thru 5.  There was no pain on the metacarpal phalangeal 
joint motion.   
 
The VA examiner opined that the veteran's pes planus would 
cause a decrease in shock absorption and combined with 
apropulsive gait would yield an increase in weakness and 
fatigue.   
 
The VA examiner also noted that in reference to DeLuca 
requirements that it would be speculative to comment further 
on range of motion, fatigability, incoordination, pain, or 
flare-ups beyond what was described herein above.  

After careful review of the veteran's VA medical examination 
the Board finds that the service-connected disability picture 
more closely resembles one manifested by findings of severe 
impairment under applicable rating criteria.  The veteran in 
this regard is shown to have symptoms reflective of some 
abnormal weight bearing, pain on manipulation and use of the 
feet and characteristic calluses of each foot.  

While there was swelling noted in connection with the recent 
examination, there was bowing of the Achilles tendon on 
weight bearing.  There also was noted to be bilateral 
depression of the arch on weight bearing with talar bulging.  
While marked deformity was not identified by the examiner, 
compensatory pronation of weight bearing was identified.  

However, the service-connected bilateral pes planus is not 
shown to be productive of pronounced impairment manifested by 
objective evidence of marked pronation, extreme tenderness of 
the plantar surfaces, marked inward displacement and severe 
spasm of the Achilles tendon and no improvement with the use 
of othopedic shoes or appliances.  

Accordingly, the Board finds that a higher initial rating of 
30 percent, but no higher is for application for the service-
connected bilateral pes planus in this case.  



ORDER

An initial increased rating of 30 percent for the service-
connected bilateral pes planus is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



REMAND

The Board's review of the claims file shows that further RO 
action on the claim of service connection for a claimed low 
back disorder is required.  

The Board notes that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  Id.  
Because the RO did not comply with the directives of the 
Board's prior remand in this appeal, another remand is 
warranted.  

The veteran asserts that he developed a low back disorder as 
a result on an in-service injury.  He also claims that his 
low back condition is secondary to his service-connected 
bilateral pes planus.  

The April 2006 remand directed the RO to send to the veteran 
notice of entitlement to service connection for a low back 
disability secondary to his service connected bilateral pes 
planus.  

The RO was also directed to schedule a VA examination in 
order to determine whether the veteran had a current low back 
condition and, if so, the likely etiology of that disability.  
The VA examiner was also to determine if the low back 
condition was caused or aggravated by his service-connected 
bilateral pes planus.  

The AMC sent the veteran letters about his claim in September 
and December 2006.  The RO also scheduled a VA examination to 
evaluate the service-connected bilateral pes planus; however, 
the VA podiatrist did not address the issue of secondary 
service connection.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.    

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

Accordingly, this remaining matter is hereby REMANDED to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should also inform the 
veteran of criteria referable to service 
connection for a low back condition as 
secondary to his service-connected 
bilateral pes planus.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and likely etiology of the claimed 
back condition.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
veteran has current low back disability 
that is at least as likely as not due to 
an injury or other event of his period of 
service or was caused or aggravated by 
the service-connected bilateral pes 
planus.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no further action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


